1                                                                       Judge Richard A. Jones
2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
8    UNITED STATES OF AMERICA,               )
9                                            )
                                             )        NO. CR19-035RAJ
10                               Plaintiff,  )
                v.                           )        ORDER ON IRONS’
11
                                             )        MOTION TO SEAL
12                                           )
     RHETT IRONS,                            )
13                                           )
14                               Defendant. )
     _______________________________________ )
15
           Having considered Defendant Rhett Irons’ Motion to Seal Defendant Irons’ Sentencing
16

17   Memorandum, and finding good cause,

18         THE COURT ORDERS THAT Defendant Irons’ Motion to Seal (Dkt. #257) is
19   GRANTED and Defendant Irons’ Sentencing Memorandum shall remain under seal.
20
           DATED this 6th day of March, 2020.
21

22

23
                                                  A
24                                                The Honorable Richard A. Jones
                                                  United States District Judge
25

26
     ORDER TO SEAL - 1
27
                                                                          ROBERT W. GOLDSMITH
28                                                                          Attorney at law
                                                                            705 Second Ave.
                                                                         Seattle, WA 98104
                                                                            (206) 623-1592
